DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2019 has been received and considered by the examiner.  See attached form PTO-1449.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 8, and 15, the prior art of records fail to anticipate or suggest A system comprising: at least one hardware processor;  and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining a container replication service stored as a container in a container cloud, the container cloud having a container microservice connected to the container, the container comprising a storage replicator and a volume manager;  executing the container replication service to cause copies of an in-memory database to be stored on both a first host computer system and a second host computer system;  receiving a write operation to the in-memory 
storing a header and the data in the write operation to a container storage replication log on the first host computer system;  causing the storage replicator to send the write operation from the kernel buffer of the first host computer system to the second host computer system;  and causing the storage replicator to persist the data in the write operation to the copy of the in-memory database on the first host computer system, together with the other limitations of the independent claims.

The dependent claims 2-7, 9-14, and 16-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 10, 2021

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164